Exhibit 32.1 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Mobile Integrated Systems, Inc. on Form 10-Q for the quarter ended August 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Murray Simser, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 26, 2012 By: /s/ Murray Simser Name: Murray Simser Title: Principal Executive Officer
